           Case 1:19-cv-07702-LJL Document 109 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 6/10/2020
                                                                       :
HUER HUANG, ET AL.,                                                    :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      19-cv-7702 (LJL)
                  -v-                                                  :
                                                                       :           ORDER
SHANGHAI CITY CORP, ET AL.,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       The Court is in receipt of Defendants’ discovery motion (Dkt. No. 107) and Plaintiffs’
response (Dkt. No. 108). Having considered the papers and the applicable law, the following is
HEREBY ORDERED:

             1. Due to the failure of Plaintiffs Huer Huang and Hui Zhen Huang to attend their
                depositions, a failure that they and their counsel fail to justify, sanctions in the
                form of reasonable expenses of $1,760.00 are hereby imposed on those two
                parties, jointly and severally with their counsel. See Fed. R. Civ. P. 37(d).

             2. The Court construes Plaintiffs’ response (Dkt. No. 108) regarding the depositions
                of Plaintiffs Lianqin Lu, Juan Li, and Hai Hua Zhai as a motion for a protective
                order. Defendants shall respond to that motion no later than 5:00 p.m. on June 12,
                2020.

             3. Plaintiffs Huer Huang, Hui Zhen Huang, and Juan Li shall respond to Defendants’
                document requests and interrogatories no later than July 3, 2020. The remainder
                of the request for an order compelling Plaintiffs to respond to interrogatories and
                document requests is denied as moot.

        SO ORDERED.

Dated: June 10, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
